Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Prior Art Consideration
	The instant application is a continuation of U.S. Patent Application Serial Number 16/522,894, filed on July 26, 2019. The Examiner notes that the prior art cited in the earlier application has been considered (which may, or may not, include any reference(s) cited on any information disclosure statement(s) filed with the instant application) - As per MPEP 2001.06(b), no separate citation of the prior art from the parent application is required.

As stated in section MPEP 2001.06(b):
If the application under examination is identified as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art properly cited in the earlier application. See MPEP § 609 and MPEP § 719.05, subsection (II)(A), example J. The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed. Accordingly, no separate citation of the same prior art need be made in the later application, unless applicant wants a listing of the prior art printed on the face of the patent.

Information Disclosure Statement
The information disclosure statements filed October 23, 2020 and December 8, 2020 fail to comply with 37 CFR 1.98(b)(3), which requires the following: "Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date."
            More specifically, the listed U.S. Serial Numbers on page 2 of the IDS filed on October 23, 2020 and December 8, 2020 both fail to identify the inventor and fail to list the filing date.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending U.S. Application No. 16/361,589 in view of Nakashio et al. (US 2017/0162220 A1) and Albrecht et al. (US 6,282,051 B1).
 This is a provisional nonstatutory double patenting rejection.
As per claim 1, and analogously, as per claims 8 and 15 of the instant application, copending U.S. Application No. 16/361,589 also claims a magnetic tape comprising: a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent on the non-magnetic support, wherein the magnetic layer, and an absolute value ΔN of a difference between a refractive index Nxy measured regarding an in-plane direction of the magnetic layer and a refractive index Nz measured regarding a thickness direction of the magnetic layer is 0.25 to 0.40 (e.g., see, inter alia, claim 1 of copending U.S. Application No. 16/361,589).
Thus, at least claim 1 contains limitations which are generic to claims 1, 8 and 15 of the instant invention, as noted above.

Claims 3, 10, and 17 of the instant application corresponds to claim 5 of copending U.S. Application No. 16/361,589.  
Claims 5, 12, and 19 of the instant application corresponds to claim 6 of copending U.S. Application No. 16/361,589.  
As per claims 1, 8, 15 of the instant application, copending U.S. Application No. 16/361,589 does not expressly claim the vertical squareness ratio of the magnetic as being 0.60 to 1.00, or as per claims 7, 14, and 20 of the instant application, the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00.
Such vertical squareness ratios associated with magnetic tapes of the type claimed by U.S. Application No. 16/361,589, are well-known in the art.
As just one example, Nakashio et al. (US 2017/0162220 A1) discloses an analogous magnetic tape, in the same field of endeavor as U.S. Application No. 16/361,589, wherein the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00, or 0.65 to 1.00. See, inter alia, paragraphs [0042], [0146] in TABLE 1 (Rs), [0178], claim 3 of Nakashio et al. (US 2017/0162220 A1).
Given the express teachings and motivations, as espoused by Nakashio et al. (US 2017/0162220 A1), it would have been obvious to one of ordinary skill in the art, to provide the claimed magnetic tape of U.S. Application No. 16/361,589 as having the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00 (as per claims 1, 8, and 15) and/or the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00 (as per claims 7, 14, and 20) in order to advantageously "provide a magnetic recording medium capable of short-wavelength recording 
As per claims 1, 8, 15 of the instant application, copending U.S. Application No. 16/361,589 does not expressly claim a "servo pattern."
Additionally, as per claims 6 and 13 of the instant application, copending U.S. Application No. 16/361,589 does not expressly claim a "wherein the servo pattern is a timing-based servo pattern."
Additionally still, as per claim 8 of the instant application, copending U.S. Application No. 16/361,589 does not expressly claim a "magnetic tape cartridge."
Additionally still, as per claim 15 of the instant application, copending U.S. Application No. 16/361,589 does not expressly claim a magnetic tape apparatus and a magnetic head.
Such servo patterns, servo-based timing servo patterns, a magnetic tape apparatuses having magnetic heads, and/or magnetic tape cartridges are well-known in the art.
As just one example, Albrecht et al. (US 6,282,051 B1) discloses an analogous magnetic tape (e.g., 504), in the same field of endeavor as copending U.S. Application No. 16/361,589, having servo patterns (e.g., 44, 50, 56), which are timing-based servo patterns (e.g. see title and abstract of Albrecht et al. (US 6,282,051 B1)), provided in a tape cartridge (e.g., 14) and used within a magnetic tape apparatus (e.g., 12) having a magnetic head (e.g., 24), as per claims 1, 6, 8, 13 and 15 of the instant application. 
Given the express teachings and motivations, as espoused by Albrecht et al. (US 6,282,051 B1), it would have been obvious to one of ordinary skill in the art, to provide the claimed servo patterns, servo-based timing servo patterns, magnetic tape cartridges and magnetic tape apparatuses having magnetic heads to the claimed invention of copending U.S. Application 
	Additionally still, as per claims 4, 11, and 18 of the instant application, although copending U.S. Application No. 16/361,589 remains silent with regard to claiming that the total thickness of the magnetic layer and the non-magnetic layer is equal to or smaller than 0.60 µm, given the claimed invention of copending U.S. Application No. 16/361,589 as a demonstrative template, it would have been within the skill of one having ordinary skill in the art to routinely modify the total thickness of the magnetic layer and the non-magnetic layer, through routine experimentation and optimization, as claimed by copending U.S. Application No. 16/361,589, as being equal to or smaller than 0.60 µm, as set forth in the claimed invention of the instant application, in order to simply provide for a small thickness magnetic tape, thus reducing the size and weight of the tape media as a whole. No new or unobvious result is seen to be obtained by merely having the total thickness of the magnetic layer and the non-magnetic layer as being equal to or smaller than 0.60 µm, given the claimed invention of copending U.S. Application No. 16/361,589 and the level of ordinary skill in the art.
	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6 of copending U.S. Application No. 16/361,597 in view of Nakashio et al. (US 2017/0162220 A1) and Albrecht et al. (US 6,282,051 B1).
This is a provisional nonstatutory double patenting rejection.
As per claim 1, and analogously, as per claims 8 and 15 of the instant application, copending U.S. Application No. 16/361,597 also claims a magnetic tape comprising: a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent on the non-magnetic support, wherein the magnetic layer, and an absolute value ΔN of a difference between a refractive index Nxy measured regarding an in-plane direction of the magnetic layer and a refractive index Nz measured regarding a thickness direction of the magnetic layer is 0.25 to 0.40 (e.g., see, inter alia, claim 1 of copending U.S. Application No. 16/361,597).
Thus, at least claim 1 contains limitations which are generic to claims 1, 8 and 15 of the instant invention, as noted above.
Claims 2, 9, and 16 of the instant application corresponds to claim 2 of copending U.S. Application No. 16/361,597.  

Claims 5, 12, and 19 of the instant application corresponds to claim 5 of copending U.S. Application No. 16/361,597.  
As per claims 1, 8, 15 of the instant application, copending U.S. Application No. 16/361,597 does not expressly claim the vertical squareness ratio of the magnetic as being 0.60 to 1.00, or as per claims 7, 14, and 20 of the instant application, the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00.
Such vertical squareness ratios associated with magnetic tapes of the type claimed by U.S. Application No. 16/361,597, are well-known in the art.
As just one example, Nakashio et al. (US 2017/0162220 A1) discloses an analogous magnetic tape, in the same field of endeavor as U.S. Application No. 16/361,597, wherein the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00, or 0.65 to 1.00. See, inter alia, paragraphs [0042], [0146] in TABLE 1 (Rs), [0178], claim 3 of Nakashio et al. (US 2017/0162220 A1).
Given the express teachings and motivations, as espoused by Nakashio et al. (US 2017/0162220 A1), it would have been obvious to one of ordinary skill in the art, to provide the claimed magnetic tape of U.S. Application No. 16/361,597 as having the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00 (as per claims 1, 8, and 15) and/or the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00 (as per claims 7, 14, and 20) in order to advantageously "provide a magnetic recording medium capable of short-wavelength recording and also having a high signal-noise ratio (S/N ratio)." See paragraph [0008] of Nakashio et al. (US 2017/0162220 A1).

Additionally, as per claims 6, 13 of the instant application, copending U.S. Application No. 16/361,597 does not expressly claim a "wherein the servo pattern is a timing-based servo pattern."
Additionally still, as per claim 8 of the instant application, copending U.S. Application No. 16/361,597 does not expressly claim a "magnetic tape cartridge."
Additionally still, as per claim 15 of the instant application, copending U.S. Application No. 16/361,597 does not expressly claim a magnetic tape apparatus and a magnetic head.
Such servo patterns, servo-based timing servo patterns, a magnetic tape apparatuses having magnetic heads, and/or magnetic tape cartridges are well-known in the art.
As just one example, Albrecht et al. (US 6,282,051 B1) discloses an analogous magnetic tape (e.g., 504), in the same field of endeavor as copending U.S. Application No. 16/361,597, having servo patterns (e.g., 44, 50, 56), which are timing-based servo patterns (e.g. see title and abstract of Albrecht et al. (US 6,282,051 B1)), provided in a tape cartridge (e.g., 14) and used within a magnetic tape apparatus (e.g., 12) having a magnetic head (e.g., 24), of the instant application. 
Given the express teachings and motivations, as espoused by Albrecht et al. (US 6,282,051 B1), it would have been obvious to one of ordinary skill in the art, to provide the claimed servo patterns, servo-based timing servo patterns, magnetic tape cartridges and magnetic tape apparatuses having magnetic heads to the claimed invention of copending U.S. Application No. 16/361,597, in order to advantageously provide for positioning of the magnetic heads via a timing-based servo system, wherein the magnetic tape is protected in a tape cartridge, and is 
	Additionally still, as per claims 4, 11, and 18 of the instant application, although copending U.S. Application No. 16/361,597 remains silent with regard to claiming that the total thickness of the magnetic layer and the non-magnetic layer is equal to or smaller than 0.60 µm, given the claimed invention of copending U.S. Application No. 16/361,597 as a demonstrative template, it would have been within the skill of one having ordinary skill in the art to routinely modify the total thickness of the magnetic layer and the non-magnetic layer, through routine experimentation and optimization, as claimed by copending U.S. Application No. 16/361,597, as being equal to or smaller than 0.60 µm, as set forth in the claimed invention of the instant application, in order to simply provide for a small thickness magnetic tape, thus reducing the size and weight of the tape media as a whole. No new or unobvious result is seen to be obtained by merely having the total thickness of the magnetic layer and the non-magnetic layer as being equal to or smaller than 0.60 µm, given the claimed invention of copending U.S. Application No. 16/361,597 and the level of ordinary skill in the art.
	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending U.S. Application No. 16/522,867 in view of Nakashio et al. (US 2017/0162220 A1) and Albrecht et al. (US 6,282,051 B1).
This is a provisional nonstatutory double patenting rejection.
As per claim 1, and analogously, as per claims 8 and 15 of the instant application, copending U.S. Application No. 16/522,867 also claims a magnetic tape comprising: a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent on the non-magnetic support, wherein the magnetic layer, and an absolute value ΔN of a difference between a refractive index Nxy measured regarding an in-plane direction of the magnetic layer and a refractive index Nz measured regarding a thickness direction of the magnetic layer is 0.25 to 0.40 (e.g., see, inter alia, claim 1 of copending U.S. Application No. 16/522,867).
Additionally still, as per claim 8 of the instant application, claim 7 of copending U.S. Application No. 16/522,867 also claims a magnetic tape cartridge.
Additionally still, as per claim 15 of the instant application, claim 13 of copending U.S. Application No. 16/522,867 also claims a magnetic tape apparatus.

Claims 2, 9, and 16 of the instant application correspond to claims 2, 8, and 14 of copending U.S. Application No. 16/522,867.  
Claims 3, 10, and 17 of the instant application correspond to claims 5, 11, and 17 of copending U.S. Application No. 16/522,867.  
Claims 5, 12, and 19 of the instant application correspond to claims 6, 12, and 18 of copending U.S. Application No. 16/522,867.  
As per claims 1, 8, 15 of the instant application, copending U.S. Application No. 16/522,867 does not expressly claim the vertical squareness ratio of the magnetic as being 0.60 to 1.00, or as per claims 7, 14, and 20 of the instant application, the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00.
Such vertical squareness ratios associated with magnetic tapes of the type claimed by U.S. Application No. 16/522,867, are well-known in the art.
As just one example, Nakashio et al. (US 2017/0162220 A1) disclose an analogous magnetic tape, in the same field of endeavor as U.S. Application No. 16/522,867, wherein the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00, or 0.65 to 1.00. See, inter alia, paragraphs [0042], [0146] in TABLE 1 (Rs), [0178], claim 3 of Nakashio et al. (US 2017/0162220 A1).
Given the express teachings and motivations, as espoused by Nakashio et al. (US 2017/0162220 A1), it would have been obvious to one of ordinary skill in the art, to provide the claimed magnetic tape of U.S. Application No. 16/522,867 as having the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00 (as per claims 1, 8, and 15) and/or the vertical advantageously "provide a magnetic recording medium capable of short-wavelength recording and also having a high signal-noise ratio (S/N ratio)." See paragraph [0008] of Nakashio et al. (US 2017/0162220 A1).
As per claims 1, 8, 15 of the instant application, copending U.S. Application No. 16/522,867 does not expressly claim a "servo pattern."
Additionally, as per claims 6, 13 of the instant application, copending U.S. Application No. 16/522,867 does not expressly claim a "wherein the servo pattern is a timing-based servo pattern."
Such servo patterns and servo-based timing servo patterns are well-known in the art.
As just one example, Albrecht et al. (US 6,282,051 B1) discloses an analogous magnetic tape (e.g., 504), in the same field of endeavor as copending U.S. Application No. 16/522,867, having servo patterns (e.g., 44, 50, 56), which are timing-based servo patterns (e.g. see title and abstract of Albrecht et al. (US 6,282,051 B1)), provided in a tape cartridge (e.g., 14) and used within a magnetic tape apparatus (e.g., 12) having a magnetic head (e.g., 24), as per claims of the instant application. 
Given the express teachings and motivations, as espoused by Albrecht et al. (US 6,282,051 B1), it would have been obvious to one of ordinary skill in the art, to provide the claimed servo patterns and servo-based timing servo patterns, to the claimed invention of copending U.S. Application No. 16/522,867, in order to advantageously provide for positioning of the magnetic heads via a timing-based servo system, wherein the magnetic tape is protected in a tape cartridge, and is transduced by a magnetic head by a magnetic tape apparatus, as is well-known, established and appreciated in the art, as evidenced by Albrecht et al. (US 6,282,051 B1).

	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. Application No. 16/727,181 in view of Nakashio et al. (US 2017/0162220 A1).
This is a provisional nonstatutory double patenting rejection.
As per claim 1, and analogously, as per claims 8 and 15 of the instant application, copending U.S. Application No. 16/727,181 also claims a magnetic tape comprising: a non-magnetic support; and a magnetic layer having a servo pattern, including ferromagnetic powder and a binding agent on the non-magnetic support, wherein the magnetic layer, and an absolute value ΔN of a difference between a refractive index Nxy measured regarding an in-plane direction of the magnetic layer and a refractive index Nz measured regarding a thickness direction of the magnetic layer is 0.25 to 0.40 (e.g., see, inter alia, claims 1, 8, 15 of copending U.S. Application No. 16/727,181).
Additionally still, as per claim 8 of the instant application, claim 8 of copending U.S. Application No. 16/727,181 also claims a magnetic tape cartridge.
Additionally still, as per claim 15 of the instant application, claim 15 of copending U.S. Application No. 16/727,181 also claims a magnetic tape apparatus.
Thus, at least claim 1 contains limitations which are generic to claims 1, 8 and 15 of the instant invention, as noted above.

Claims 3, 10, and 17 of the instant application correspond to claims 3, 10, and 17 of copending U.S. Application No. 16/727,181.  
Claims 5, 12, and 19 of the instant application correspond to claims 5, 12, and 17 of copending U.S. Application No. 16/727,181.  
Claims 6 and 13 of the instant application correspond to claims 7, 14, 20 of copending U.S. Application No. 16/727,181.  
As per claims 1, 8, 15 of the instant application, copending U.S. Application No. 16/727,181 does not expressly claim the vertical squareness ratio of the magnetic as being 0.60 to 1.00, or as per claims 7, 14, and 20 of the instant application, the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00.
Such vertical squareness ratios associated with magnetic tapes of the type claimed by U.S. Application No. 16/727,181, are well-known in the art.
As just one example, Nakashio et al. (US 2017/0162220 A1) discloses an analogous magnetic tape, in the same field of endeavor as U.S. Application No. 16/727,181, wherein the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00, or 0.65 to 1.00. See, inter alia, paragraphs [0042], [0146] in TABLE 1 (Rs), [0178], claim 3 of Nakashio et al. (US 2017/0162220 A1).
Given the express teachings and motivations, as espoused by Nakashio et al. (US 2017/0162220 A1), it would have been obvious to one of ordinary skill in the art, to provide the claimed magnetic tape of U.S. Application No. 16/727,181 as having the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00 (as per claims 1, 8, and 15) and/or the vertical advantageously "provide a magnetic recording medium capable of short-wavelength recording and also having a high signal-noise ratio (S/N ratio)." See paragraph [0008] of Nakashio et al. (US 2017/0162220 A1).
	Additionally still, as per claims 4, 11, and 18 of the instant application, although copending U.S. Application No. 16/727,181 remains silent with regard to claiming that the total thickness of the magnetic layer and the non-magnetic layer is equal to or smaller than 0.60 µm, given the claimed invention of copending U.S. Application No. 16/727,181 as a demonstrative template, it would have been within the skill of one having ordinary skill in the art to routinely modify the total thickness of the magnetic layer and the non-magnetic layer, through routine experimentation and optimization, as claimed by copending U.S. Application No. 16/727,181, as being equal to or smaller than 0.60 µm, as set forth in the claimed invention of the instant application, in order to simply provide for a small thickness magnetic tape, thus reducing the size and weight of the tape media as a whole. No new or unobvious result is seen to be obtained by merely having the total thickness of the magnetic layer and the non-magnetic layer as being equal to or smaller than 0.60 µm, given the claimed invention of copending U.S. Application No. 16/727,181 and the level of ordinary skill in the art.
	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending U.S. Application No. 16/832,788 in view of Nakashio et al. (US 2017/0162220 A1) and Albrecht et al. (US 6,282,051 B1).
This is a provisional nonstatutory double patenting rejection.
As per claim 1, and analogously, as per claims 8 and 15 of the instant application, copending U.S. Application No. 16/832,788 also claims a magnetic tape comprising: a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent on the non-magnetic support, wherein the magnetic layer, and an absolute value ΔN of a difference between a refractive index Nxy measured regarding an in-plane direction of the magnetic layer and a refractive index Nz measured regarding a thickness direction of the magnetic layer is 0.25 to 0.40 (e.g., see, inter alia, claim 1 of copending U.S. Application No. 16/832,788).
Thus, at least claim 1 contains limitations which are generic to claims 1, 8 and 15 of the instant invention, as noted above.

Claims 3, 10, and 17 of the instant application correspond to claim 5 of copending U.S. Application No. 16/832,788.  
Claims 5, 12, and 19 of the instant application correspond to claim 6 of copending U.S. Application No. 16/832,788.  
As per claims 1, 8, 15 of the instant application, copending U.S. Application No. 16/832,788 does not expressly claim the vertical squareness ratio of the magnetic as being 0.60 to 1.00, or as per claims 7, 14, and 20 of the instant application, the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00.
Such vertical squareness ratios associated with magnetic tapes of the type claimed by U.S. Application No. 16/832,788, are well-known in the art.
As just one example, Nakashio et al. (US 2017/0162220 A1) discloses an analogous magnetic tape, in the same field of endeavor as U.S. Application No. 16/832,788, wherein the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00, or 0.65 to 1.00. See, inter alia, paragraphs [0042], [0146] in TABLE 1 (Rs), [0178], claim 3 of Nakashio et al. (US 2017/0162220 A1).
Given the express teachings and motivations, as espoused by Nakashio et al. (US 2017/0162220 A1), it would have been obvious to one of ordinary skill in the art, to provide the claimed magnetic tape of U.S. Application No. 16/832,788 as having the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00 (as per claims 1, 8, and 15) and/or the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00 (as per claims 7, 14, and 20) in order to advantageously "provide a magnetic recording medium capable of short-wavelength recording 
As per claims 1, 8, 15 of the instant application, copending U.S. Application No. 16/832,788 does not expressly claim a "servo pattern."
Additionally still, as per claim 8 of the instant application, copending U.S. Application No. 16/832,788 does not expressly claim a "magnetic tape cartridge."
Additionally still, as per claim 15 of the instant application, copending U.S. Application No. 16/832,788 does not expressly claim a magnetic tape apparatus and a magnetic head.
Additionally, as per claims 6, 13 of the instant application, copending U.S. Application No. 16/832,788 does not expressly claim a "wherein the servo pattern is a timing-based servo pattern."
Such servo patterns, servo-based timing servo patterns, a magnetic tape apparatuses having magnetic heads, and/or magnetic tape cartridges are well-known in the art.
As just one example, Albrecht et al. (US 6,282,051 B1) discloses an analogous magnetic tape (e.g., 504), in the same field of endeavor as copending U.S. Application No. 16/832,788, having servo patterns (e.g., 44, 50, 56), which are timing-based servo patterns (e.g. see title and abstract of Albrecht et al. (US 6,282,051 B1)), provided in a tape cartridge (e.g., 14) and used within a magnetic tape apparatus (e.g., 12) having a magnetic head (e.g., 24), as per claims 1, 6, 7, 12, 13, and 18 of the instant application. 
Given the express teachings and motivations, as espoused by Albrecht et al. (US 6,282,051 B1), it would have been obvious to one of ordinary skill in the art, to provide the claimed servo patterns and servo-based timing servo patterns, to the claimed invention of copending U.S. Application No. 16/832,788, in order to advantageously provide for positioning 
	Additionally still, as per claims 4, 11, and 18 of the instant application, although copending U.S. Application No. 16/832,788 remains silent with regard to claiming that the total thickness of the magnetic layer and the non-magnetic layer is equal to or smaller than 0.60 µm, given the claimed invention of copending U.S. Application No. 16/832,788 as a demonstrative template, it would have been within the skill of one having ordinary skill in the art to routinely modify the total thickness of the magnetic layer and the non-magnetic layer, through routine experimentation and optimization, as claimed by copending U.S. Application No. 16/832,788, as being equal to or smaller than 0.60 µm, as set forth in the claimed invention of the instant application, in order to simply provide for a small thickness magnetic tape, thus reducing the size and weight of the tape media as a whole. No new or unobvious result is seen to be obtained by merely having the total thickness of the magnetic layer and the non-magnetic layer as being equal to or smaller than 0.60 µm, given the claimed invention of copending U.S. Application No. 16/832,788 and the level of ordinary skill in the art.
	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending U.S. Application No. 16/832,284 in view of Nakashio et al. (US 2017/0162220 A1) and Albrecht et al. (US 6,282,051 B1).
This is a provisional nonstatutory double patenting rejection.
As per claim 1, and analogously, as per claims 8 and 15 of the instant application, copending U.S. Application No. 16/832,284 also claims a magnetic tape comprising: a non-magnetic support; and a magnetic layer including ferromagnetic powder and a binding agent on the non-magnetic support, wherein the magnetic layer, and an absolute value ΔN of a difference between a refractive index Nxy measured regarding an in-plane direction of the magnetic layer and a refractive index Nz measured regarding a thickness direction of the magnetic layer is 0.25 to 0.40 (e.g., see, inter alia, claim 1 of copending U.S. Application No. 16/832,284).
Thus, at least claim 1 contains limitations which are generic to claims 1, 8 and 15 of the instant invention, as noted above.
Claims 2, 9, and 16 of the instant application correspond to claim 4 of copending U.S. Application No. 16/832,284.  

Claims 5, 12, and 19 of the instant application correspond to claim 6 of copending U.S. Application No. 16/832,284.  
As per claims 1, 8, 15 of the instant application, copending U.S. Application No. 16/832,284 does not expressly claim the vertical squareness ratio of the magnetic as being 0.60 to 1.00, or as per claims 7, 14, and 20 of the instant application, the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00.
Such vertical squareness ratios associated with magnetic tapes of the type claimed by U.S. Application No. 16/832,284, are well-known in the art.
As just one example, Nakashio et al. (US 2017/0162220 A1) discloses an analogous magnetic tape, in the same field of endeavor as U.S. Application No. 16/832,284, wherein the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00, or 0.65 to 1.00. See, inter alia, paragraphs [0042], [0146] in TABLE 1 (Rs), [0178], claim 3 of Nakashio et al. (US 2017/0162220 A1).
Given the express teachings and motivations, as espoused by Nakashio et al. (US 2017/0162220 A1), it would have been obvious to one of ordinary skill in the art, to provide the claimed magnetic tape of U.S. Application No. 16/832,284 as having the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00 (as per claims 1, 8, and 15) and/or the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00 (as per claims 7, 14, and 20) in order to advantageously "provide a magnetic recording medium capable of short-wavelength recording and also having a high signal-noise ratio (S/N ratio)." See paragraph [0008] of Nakashio et al. (US 2017/0162220 A1).

Additionally still, as per claim 8 of the instant application, copending U.S. Application No. 16/832,284 does not expressly claim a "magnetic tape cartridge."
Additionally still, as per claim 15 of the instant application, copending U.S. Application No. 16/832,284 does not expressly claim a magnetic tape apparatus and a magnetic head.
Additionally, as per claims 6, 13 of the instant application, copending U.S. Application No. 16/832,284 does not expressly claim a "wherein the servo pattern is a timing-based servo pattern."
Such servo patterns, servo-based timing servo patterns, a magnetic tape apparatuses having magnetic heads, and/or magnetic tape cartridges are well-known in the art.
As just one example, Albrecht et al. (US 6,282,051 B1) discloses an analogous magnetic tape (e.g., 504), in the same field of endeavor as copending U.S. Application No. 16/832,284, having servo patterns (e.g., 44, 50, 56), which are timing-based servo patterns (e.g. see title and abstract of Albrecht et al. (US 6,282,051 B1)), provided in a tape cartridge (e.g., 14) and used within a magnetic tape apparatus (e.g., 12) having a magnetic head (e.g., 24), as per the claimed invention of the instant application. 
Given the express teachings and motivations, as espoused by Albrecht et al. (US 6,282,051 B1), it would have been obvious to one of ordinary skill in the art, to provide the claimed servo patterns and servo-based timing servo patterns, to the claimed invention of copending U.S. Application No. 16/832,284, in order to advantageously provide for positioning of the magnetic heads via a timing-based servo system, wherein the magnetic tape is protected in 
	Additionally still, as per claims 4, 11, and 18 of the instant application, although copending U.S. Application No. 16/832,284 remains silent with regard to claiming that the total thickness of the magnetic layer and the non-magnetic layer is equal to or smaller than 0.60 µm, given the claimed invention of copending U.S. Application No. 16/832,284 as a demonstrative template, it would have been within the skill of one having ordinary skill in the art to routinely modify the total thickness of the magnetic layer and the non-magnetic layer, through routine experimentation and optimization, as claimed by copending U.S. Application No. 16/832,284, as being equal to or smaller than 0.60 µm, as set forth in the claimed invention of the instant application, in order to simply provide for a small thickness magnetic tape, thus reducing the size and weight of the tape media as a whole. No new or unobvious result is seen to be obtained by merely having the total thickness of the magnetic layer and the non-magnetic layer as being equal to or smaller than 0.60 µm, given the claimed invention of copending U.S. Application No. 16/832,284 and the level of ordinary skill in the art.
	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending U.S. Application No. 16/777,411 in view of Nakashio et al. (US 2017/0162220 A1) and Albrecht et al. (US 6,282,051 B1).
This is a provisional nonstatutory double patenting rejection.
As per claim 1, and analogously, as per claims 8 and 15 of the instant application, copending U.S. Application No. 16/777,411 also claims a magnetic tape comprising: a non-magnetic support; and a magnetic layer, including a servo pattern, including ferromagnetic powder and a binding agent on the non-magnetic support, wherein the magnetic layer, and an absolute value ΔN of a difference between a refractive index Nxy measured regarding an in-plane direction of the magnetic layer and a refractive index Nz measured regarding a thickness direction of the magnetic layer is 0.25 to 0.40 (e.g., see, inter alia, claim 1 of copending U.S. Application No. 16/777,411).
Thus, at least claim 1 contains limitations which are generic to claims 1, 8 and 15 of the instant invention, as noted above.
Claims 2, 9, and 16 of the instant application correspond to claims 2, 8, 14 of copending U.S. Application No. 16/777,411.  
inter alia, claim 5 of copending U.S. Application No. 16/777,411.  
Claims 5, 12, and 19 of the instant application correspond to claim 6 of copending U.S. Application No. 16/522,894.  
Claims 6 and 13 of the instant application correspond to claim 1 of copending U.S. Application No. 16/777,411.  
As per claims 1, 8, 15 of the instant application, copending U.S. Application No. 16/777,411 does not expressly claim the vertical squareness ratio of the magnetic as being 0.60 to 1.00, or as per claims 7, 14, and 20 of the instant application, the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00.
Such vertical squareness ratios associated with magnetic tapes of the type claimed by U.S. Application No. 16/777,411, are well-known in the art.
As just one example, Nakashio et al. (US 2017/0162220 A1) discloses an analogous magnetic tape, in the same field of endeavor as U.S. Application No. 16/777,411, wherein the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00, or 0.65 to 1.00. See, inter alia, paragraphs [0042], [0146] in TABLE 1 (Rs), [0178], claim 3 of Nakashio et al. (US 2017/0162220 A1).
Given the express teachings and motivations, as espoused by Nakashio et al. (US 2017/0162220 A1), it would have been obvious to one of ordinary skill in the art, to provide the claimed magnetic tape of U.S. Application No. 16/777,411 as having the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00 (as per claims 1, 8, and 15) and/or the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00 (as per claims 7, 14, and 20) in order to advantageously "provide a magnetic recording medium capable of short-wavelength recording 
As per claim 8, pertaining to the magnetic tape cartridge, see claim 7 of copending U.S. Application No. 16/777,411.
Additionally still, as per claim 8 of the instant application, copending U.S. Application No. 16/777,411 does not expressly claim a "magnetic tape cartridge."
Additionally still, as per claim 15 of the instant application, copending U.S. Application No. 16/777,411 does not expressly claim a magnetic tape apparatus and a magnetic head.
Such magnetic tape apparatuses having magnetic heads, and/or magnetic tape cartridges are well-known in the art.
As just one example, Albrecht et al. (US 6,282,051 B1) discloses an analogous magnetic tape (e.g., 504), in the same field of endeavor as copending U.S. Application No. 16/777,411, having servo patterns (e.g., 44, 50, 56), which are timing-based servo patterns (e.g. see title and abstract of Albrecht et al. (US 6,282,051 B1)), provided in a tape cartridge (e.g., 14) and used within a magnetic tape apparatus (e.g., 12) having a magnetic head (e.g., 24), as per the claimed invention of the instant application. 
Given the express teachings and motivations, as espoused by Albrecht et al. (US 6,282,051 B1), it would have been obvious to one of ordinary skill in the art, to provide the claimed servo patterns and servo-based timing servo patterns, to the claimed invention of copending U.S. Application No. 16/777,411, in order to advantageously provide for positioning of the magnetic heads via a timing-based servo system, wherein the magnetic tape is protected in a tape cartridge, and is transduced by a magnetic head by a magnetic tape apparatus, as is well-known, established and appreciated in the art, as evidenced by Albrecht et al. (US 6,282,051 B1).

	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending U.S. Application No. 16/522,894 in view of Nakashio et al. (US 2017/0162220 A1).
This is a provisional nonstatutory double patenting rejection.
As per claim 1, and analogously, as per claims 8 and 15 of the instant application, copending U.S. Application No. 16/522,894 also claims a magnetic tape comprising: a non-magnetic support; and a magnetic layer having a servo pattern, including ferromagnetic powder and a binding agent on the non-magnetic support, wherein the magnetic layer, and an absolute value ΔN of a difference between a refractive index Nxy measured regarding an in-plane direction of the magnetic layer and a refractive index Nz measured regarding a thickness direction of the magnetic layer is 0.25 to 0.40 (e.g., see, inter alia, claims 1, 8, 15 of copending U.S. Application No. 16/522,894).
Additionally still, as per claim 8 of the instant application, claim 7 of copending U.S. Application No. 16/522,894 also claims a magnetic tape cartridge.
Additionally still, as per claim 15 of the instant application, claim 13 of copending U.S. Application No. 16/522,894 also claims a magnetic tape apparatus.
Thus, at least claim 1 contains limitations which are generic to claims 1, 8, and 15 of the instant invention, as noted above.

Claims 3, 10, and 17 of the instant application correspond to claims 3, 9, and 15 of copending U.S. Application No. 16/522,894.  
Claims 4, 11, and 18 of the instant application correspond to claims 4, 10, 16 of copending U.S. Application No. 16/522,894.  
Claims 5, 12, and 19 of the instant application correspond to claims 5, 11, and 17 of copending U.S. Application No. 16/522,894.  
Claims 6 and 13 of the instant application correspond to claims 6, 12, 18 of copending U.S. Application No. 16/522,894.  
As per claims 1, 8, 15 of the instant application, copending U.S. Application No. 16/522,894 does not expressly claim the vertical squareness ratio of the magnetic as being 0.60 to 1.00, or as per claims 7, 14, and 20 of the instant application, the vertical squareness ratio of the magnetic tape as being 0.65 to 1.00.
Such vertical squareness ratios associated with magnetic tapes of the type claimed by U.S. Application No. 16/522,894, are well-known in the art.
As just one example, Nakashio et al. (US 2017/0162220 A1) disclose an analogous magnetic tape, in the same field of endeavor as U.S. Application No. 16/522,894, wherein the vertical squareness ratio of the magnetic tape as being 0.60 to 1.00, or 0.65 to 1.00. See, inter alia, paragraphs [0042], [0146] in TABLE 1 (Rs), [0178], claim 3 of Nakashio et al. (US 2017/0162220 A1).
Given the express teachings and motivations, as espoused by Nakashio et al. (US 2017/0162220 A1), it would have been obvious to one of ordinary skill in the art, to provide the advantageously "provide a magnetic recording medium capable of short-wavelength recording and also having a high signal-noise ratio (S/N ratio)." See paragraph [0008] of Nakashio et al. (US 2017/0162220 A1).	
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein a magnetic recording medium is provided having a vertical squareness ration of 0.60 or greater (JP 04123312 A) or a magnetic recording medium having a vertical squareness ration of 50% or greater (JP 2018073454A).
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688